Oo Oo NHN DBD OW F&F Ww NH —

A nA & WwW NH — OG OO DOH NY BDH HH F&F W NY —- O&O

 

 

Case 3:18-cv-00438-MMD-CBC Document 10 Filed 08/20/19 Page 1 of 2

CHRISTOPHER J. HICKS

Washoe County District Attorney
HERBERT B. KAPLAN

Deputy District Attorney

Nevada State Bar Number 7395

One South Sierra St.

Reno, NV 89501
hkaplan@da.washoecounty.us

(775) 337-5700

ATTORNEYS FOR WASHOE COUNTY

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEVADA
kak
HEATHER FOSTER,
Plaintiff, Case No. 3:18-cv-00438-MMD-CBC
vs.
STIPULATION AND ORDER TO
WASHOE COUNTY, VACATE DEADLINES FOR CASE
MANAGEMENT CONFERENCE AND
Defendant. DISCOVERY PLAN/SCHEDULING

 

 

/ ORDER PURSUANT TO LR 26-4

COME NOW the parties herein, by and through respective undersigned counsel of
record and hereby stipulate and agree pursuant to LR 26-4 as follows:

Defendant Washoe County has filed a Motion to Dismiss (ECF #8) based on the legal

| question as to the applicability of the Uniform Services Employment and Reemployment Rights

Act (“USERRA”) to Ms. Foster’s position as a FEMA Individual Assistance Reservist. At this

juncture, a Case Management Conference is scheduled in this matter for December 2, 2019 at
9:00 a.m. In addition, a Discovery Plan/Scheduling Order is due by September 27, 2019.

The parties agree that good cause exists to vacate and hold in abeyance those scheduled
deadlines, as well as all other related deadlines, as the resolution of this case hinges on this legal

issue. The parties that such action is in their best interests in keeping the cost of this litigation

 
n & Ww N

Co fe NN

10
11
12
13
14
15
16
17
18

20
21
22
23
24
25
26

 

 

Case 3:18-cv-00438-MMD-CBC Document 10 Filed 08/20/19 Page 2 of 2

to a minimum by eliminating unnecessary pretrial activities, as well as being in the interest of
the Court in conserving its resources, pending adjudication of the Motion to Dismiss.
Accordingly, the parties stipulate and agree to vacate the Case Management Conference
scheduled in this matter for December 2, 2019 at 9:00 a.m., and the deadline to submit the
Discovery Plan/Scheduling Order of September 27, 2019, and all other related deadlines. Upon
the adjudication of the Motion to Dismiss, those deadlines will be reset if still necessary.
This is undersigned counsels’ first request for an extension of the Case Management
Conference date or the deadline for the Discovery Plan/Scheduling Order.
This stipulation to extend said deadlines are being submitted to the Court more than 21
days before the expiration of the subject deadlines.
.Dated this 20" day of August, 2019 /s/ Terri Keyser-Cooper
Terri Keyser-Cooper, Esq.
Law Office of Terri Keyser-Cooper
3590 Barrymore Dr.
Reno, NV 89512
keysercooper@lawyer.com

ATTORNEY FOR PLAINTIFF
HEATHER FOSTER

Dated this 20th day of August, 2019 CHRISTOPHER J. HICKS
District Attorney

By ___/s/ Herbert B. Kaplan
HERBERT B. KAPLAN

Deputy District Attorney

One South Sierra St.

Reno, NV 89501

hkaplan@da.washoecounty.us
ATTORNEY FOR DEFENDANT
WASHOE COUNTY

ORDER

IT IS SO ORDERED.

Dated this 29 Say orlduguad any

Unithe- States Magisteate Judge

 

 
